Citation Nr: 0818588	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  07-07 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability 
(spinal stenosis).


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 through May 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.




FINDINGS OF FACT

There is no competent medical evidence showing that the 
veteran has a current low back disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability 
are not met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish service connection for a 
low back disability.  For service connection, the claims 
folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury. 
See Pond v. West, 12 Vet. App. 341, 346 (1999). In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In this case, the first element of establishing a claim for 
service connection is not met.  There is no competent medical 
evidence of a current low back disability.  The veteran filed 
this claim in October 2005.  Included in the claims folder 
are VA outpatient treatment records dating back to August 
2004.  At no time is there evidence of treatment for a low 
back disability.  In November 2005, the RO sent the veteran a 
letter asking for information regarding treatment.  The 
veteran's December 2005 response included only information 
regarding treatment during service, in the time period of 
1945 to 1946.  Such records could not establish the current 
disability required by VA regulation for service connection.  
There must be competent medical evidence showing that the 
veteran has a disability now that is related to an event in 
service.  In this case, unfortunately, the record is entirely 
devoid of such evidence.  

The only suggestion in the record that the veteran has a 
current low back disability is his claim. The veteran's 
contention, however, is not sufficient medical evidence of a 
disability.  The Board notes that the veteran describes no 
symptoms of a current disability, but simply states that he 
ought to be service connected for the low back because he 
incurred an injury in service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence of a current disability is 
required for service connection.  In this case, there is no 
such evidence and, therefore, no basis upon which to grant 
service connection.  The claim must be denied.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist 
VA fulfilled its duties to notify and assist the veteran in 
the development of his service connection claim. Sufficient 
evidence is available to reach a decision and the veteran is 
not prejudiced by appellate review at this time.

VA sent the veteran a letter in November 2005 informing him 
of the evidence necessary to establish entitlement to service 
connection. The veteran was notified of what was necessary to 
establish his claim, what evidence he was expected to 
provide, and what VA would obtain on his behalf. The letter 
also asked him to send VA any pertinent evidence he had 
regarding his claim. Thus, the November 2005 letter satisfied 
the requirements of 38 C.F.R. § 3.159(b)(1) (2007). In May 
2006, VA sent the veteran a letter informing him of the type 
of evidence necessary to establish an effective date and a 
disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the 
duty to notify is met in this case.

VA also has a duty to assist the veteran in substantiating 
his claim under 
38 C.F.R. § 3.159(c), (d) (2007). Here, the veteran's 
statements, his available service medical records, and VA 
treatment records have been associated with the claims 
folder. The Board notes that some service medical records are 
not associated with the veteran's claims folder, however, 
considering that the basis for denial is that the veteran has 
no current low back disability, the service medical records 
would not lend support to establishing that fact.  Thus, the 
omission can be considered harmless.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim. However, the Board finds that the evidence, 
which fails to reveal that the veteran has a current 
disability, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim. See 38 C.F.R. § 3.159(c)(4). 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the standards of McLendon are not met 
in this case.

VA has done everything reasonably possible to assist the 
veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the veteran and further development is not 
warranted. 


ORDER

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


